Citation Nr: 0011460	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-50 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for kidney infections.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The veteran had active service from June 1993 to October 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for 
kidney infections and assigned a 10 percent evaluation for 
that condition, and granted service connection for a cesarean 
section scar and assigned a 0 percent or noncompensable 
evaluation for that condition. 

During the course of this appeal, the veteran's scar was 
reevaluated and found to be 10 percent disabling.  The 
veteran has not disagreed with that rating, and, accordingly, 
no statement of the case was issued with respect to the now 
current evaluation of that condition.  Inasmuch as that 
evaluation is the highest schedular rating for such a scar, 
the benefits sought have been granted.  Hence, it is no 
longer a viable issue for appellate consideration by the 
Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's kidney infections are manifested by not 
more than urinary tract infection-type symptoms, and 
requiring not more than long-term drug therapy, 1 to 2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for kidney infections have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.115a, 4.115b, Diagnostic Codes 7599-7501 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that manifestations of her service-
connected kidney infections are more than 10 percent 
disabling.  She has urged that the frequency and severity of 
her infections warrant at least a 30 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.  

The veteran filed a claim for service connection for kidney 
infection and cesarean section (C-section) scar in January 
1996, within one year of her separation from active service.  
In April 1996, the RO rendered a favorable decision on the 
veteran's claims, and assigned a 10 percent rating for kidney 
infection and a 0 percent or noncompensable rating for the C-
section scar, effective from October 1995.  The veteran filed 
a notice of disagreement with respect to the 10 percent 
evaluation as well as the noncompensable evaluation, and this 
appeal ensued.  As this is a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127.  Under these circumstances, the VA must attempt to 
obtain all such medical evidence as is necessary to evaluate 
the severity of the veteran's disability from the effective 
date of service connection through the present.  Fenderson, 
12 Vet. App. at 125-127, citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also 
38 C.F.R. § 4.2 (ratings to be assigned "in the light of the 
whole recorded history.")  The Board finds that all relevant 
evidence has been obtained and that no further duty is 
required under the provisions of 38 U.S.C.A. § 5107.  

As noted, the veteran was awarded the highest schedular 
evaluation available for her C-section scar, and she has not 
disagreed with that evaluation.  The only remaining issue is 
the evaluation of her recurrent kidney infections.  For the 
following reasons, the Board finds that the veteran's 
manifestations of kidney infection most nearly approximate a 
10 percent evaluation, and no more, at all relevant times.  

The evidence consists of the veteran's statements, service 
medical records, a statement from a private treating source, 
records of VA outpatient treatment, and reports of VA 
examinations dated in 1997 and 1999.  

Service medical records show treatment for several urinary 
tract infections.  The veteran was taking medication for an 
infection at the time of service separation.  

In May 1996, the veteran sought treatment at the VA for back 
pain and dysuria of seven days duration.  She reported a 
history of kidney infections.  The diagnostic impression was 
recurrent urinary tract infection.  

The veteran was afforded a VA examination for nephritis in 
January 1997.  At that time, she reported a history of six to 
seven urinary infections per year dating from October 1993.  
She reported that she had had success treating the infections 
with the antibiotic Septra, taken for approximately one week 
following the onset of each recurrence.  Her complaints 
included burning on urination and low back pain, and she 
noted that when she had an infection she would experience 
urinary frequency and tenderness in the lower abdomen.  She 
reported that she had been experiencing continued lactation 
since the birth of her child in March 1995.  Examination 
revealed that her back was normal and that her abdomen was 
slightly tender in the area of the C-section scar.  There was 
no overall impairment of renal function.  Laboratory results, 
including urinalysis, revealed no abnormally high or low 
values.  The diagnosis was history of recurrent urinary tract 
infections, C-section, March 1995.  An accompanying VA 
examination of the C-section scar revealed no pertinent 
abnormality.  

A written statement from Minerva Domingo, M.D., dated in July 
1997, indicates that the veteran had been treated for a 
urinary tract infection in June 1997.  

A report of VA evaluation of the veteran dated in April 1998 
indicates that she reported a history of frequent renal 
infections and that she was presently experiencing pain and 
burning in the lower back.  She was scheduled for a work-up 
at that time but this was not accomplished because it was 
discovered that the veteran was again pregnant.  The 
assessment was history of urinary tract infections with 
dysuria today, chronic incisional pain.  

The veteran was afforded an additional VA examination in May 
1999 which focused on scars but contained some relevant 
observations and complaints with regard to her kidney 
infections.  At that time, laboratory results again showed no 
abnormally high or low values.  She reported a history of 
bladder and kidney infections, and reported one 
hospitalization for such an infection in 1995.  With the 
exception of the 1995 infection which required intravenous 
therapy, she has been treated successfully with oral 
medications.  She reported that the infections were generally 
characterized by dysuria.  She reported that she would go to 
the bathroom about once per night every two to three days, 
and otherwise about every two to three hours.  She denied 
incontinence and reported no dilations, drainage procedures, 
or special diets.  She had received antibiotics in the past 
year but was not on any medications.  She had had her second 
child by the time of the examination.  She reported muscle 
pain and tenderness related to the scar area.  The diagnosis 
was history of recurrent urinary infections, a few of which 
were renal infections, and C-section scar.  

The veteran's kidney infections are rated by analogy to a 
kidney abscess under 38 C.F.R. § 4.115b, Diagnostic Code 
7501.  This is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  See 38 C.F.R. § 4.20.  
An abscess of the kidney is rated as a urinary tract 
infection.  See 38 C.F.R. § 4.115b, Diagnostic Code 7501.  A 
urinary tract infection requiring long-term drug therapy, 1 
to 2 hospitalizations per year, and/or requiring intermittent 
intensive management, warrants a 10 percent evaluation.  A 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times per year), and or 
requiring continuous intensive management warrants a 30 
percent evaluation.  See 38 C.F.R. § 4.115a (1999).  

A urinary tract infection productive of poor renal function 
shall be rated as renal dysfunction.  Id.  However, there is 
no evidence of ongoing renal dysfunction in the medical 
record.  While the veteran has complained of such, the 
existence of renal dysfunction involves either medical 
etiology or a medical diagnosis.  Lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  Thus, the veteran is not 
entitled to an evaluation in excess of 10 percent based on 
renal dysfunction.  

With regard to the criteria for urinary tract infection, the 
medical records do not demonstrate that the veteran's 
condition has required drainage or hospitalization greater 
than 2 times per year.  There is no reference to continuous 
intensive management.  Laboratory results in 1997 and 1999 
show no abnormal values.  While the 1999 VA examination 
report noted a history of urinary and some renal infections, 
there is no diagnosis of current renal dysfunction.  Overall, 
the record does not support a finding that she requires more 
than long-term drug therapy and intermittent intensive 
management.  Thus, an increased evaluation under these 
criteria is not warranted.  

In evaluating the severity of a disability, consideration 
also must be given to the potential application of various 
other provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-593 (1991).  In this regard, the Board has also 
considered whether an increased evaluation could be warranted 
based on voiding dysfunction, urinary frequency or 
obstructive voiding.  See 38 C.F.R. § 4.115a.  However, the 
veteran has not complained of symptoms meeting the criteria 
for an increased evaluation for these conditions, and 
findings on examinations and treatment records do not suggest 
any continued problems consistent with criteria in excess of 
10 percent for voiding or frequency.  Finally, there do not 
appear to be any other discernible disabilities which stem 
from the veteran's condition.  Accordingly, no other 
schedular rating appears to be appropriate or available.  

In short, the Board finds that the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's kidney infections under the 
schedular criteria for evaluating such disorders.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's kidney 
infections have independently caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An initial evaluation in excess of 10 percent for kidney 
infections is denied


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

